EXHIBIT REPLENISHMENT AGREEMENT THIS REPLENISHMENT AGREEMENT (“Agreement”) is made and entered into as of the day of November, 2008, by and between Novamerican Steel Inc., a Delaware corporation with a principal place of business at 1050 University Avenue, Norwood, MA02062, and its subsidiaries and affiliates (collectively, “Novamerican”) and ArcelorMittal Dofasco Inc., a Canadian corporation with a principal place of business at 1330 Burlington Street East, Hamilton, Ontario L8N 3J5, (“Supplier”). WHEREAS, Novamerican wishes to purchase from Supplier certain hot rolled steel coils, as hereinafter defined, and Supplier is willing to sell to Novamerican the hot rolled steel coils, all upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, the parties agree as follows: 1.STRATEGIC OBJECTIVES Novamerican operates as “One Company,” with a companywide strategy focused on maximizing throughput, that is, the rate at which the system generates cash through sales, with the application of a precise operating methodology called The Decalogue™.The Decalogue™ combines and deploys two management theories: Dr. Eliyahu Goldratt’s Theory of Constraints and Dr. W. Edwards Deming’s Theory of Profound Knowledge.We have defined the internal constraint of our system in Replenishment.Accordingly, the speed and reliability of replenishing our actual steel usage is critical. We have defined this operational process with the appropriate statistical measures to monitor all necessary variation in our system and with our key suppliers. This Replenishment Agreement establishes ArcelorMittal Dofasco Inc. as a key supplier to us. This strategy directs us to select dedicated suppliers for specific material flow and commits our resources, primarily in marketing, sales, metallurgy and material science and new product development, toward increasing sales of these materials based on the most profitable mix possible. Thus, our key suppliers are committed to grow with us.We are quickly evolving into a much larger producer and distributor of our own manufactured products and less of a general line steel processor.The strategy also directs us out of certain market segments that are not conducive to fast and reliable replenishment.Our growth will result from both organic sales and through acquisition of manufacturing companies that use steel primarily from our selected group of base coils.We prefer to pay a market-based price (using a validated index). We replenish based on actual usage of an already simplified, select group of coils.Our statistical analysis allows us to provide a most predictable communication of our expected usage while providing daily updates of actual usage as a basis for our daily reordering.Our predictability allows for the establishment of minimum order quantities.We would establish a committee with you that coordinates and directs our operational, quality, metallurgical, sales and marketing resources for continued simplification of the base coils and increased reliability and speed of replenishment of these defined group of coils. 2.PRODUCT AND SPECIFICATIONS a. Novamerican agrees to purchase from Supplier the following grades of UPC hot rolled coil (“Coil”): 1. HRPlate Grades ASTM A36 and CSA G40.21 44W &50W; and 2. HSS for structural tubing as set out more specifically in the attached Product Schedules “A” and “B,” respectively. b. Quality:The Coils will conform to the ASTM, J403 or CSA standards, as applicable, for each coil grade supplied. c. Addition or Deletion of Coils to/from the Product Schedule: Supplier will allow the addition or deletion of purchased Coils as follows: 1. Novamerican will notify Supplier of a Coil or Coils identified for deletion or obsolescence within Supplier’s established production planning timeframe.Novamerican agrees to accept delivery of any such obsolete Coils within 30 days of notification from Supplier that such Coils are ready for delivery. 2. Novamerican will notify Supplier of its intention to add a Coil or Coils to the Agreement.Supplier agrees to accept additions provided they are within Supplier’s technical capabilities and meet Supplier’s quantity specifications set out in section 3 below. 3.NOVAMERICAN’S PURCHASING COMMITMENT a. Quantity 1. Novamerican’s order pattern is governed by the application of statistical process control.Novamerican maintains a statistically derived buffer to minimize variation to both our customers and suppliers. 2. Novamerican agrees to purchase from Supplier a minimum quantity of Coil per calendar quarter, as identified by the Aggregate Usage Control Chart, attached hereto as Schedule C, Lower Control Limit (“LCL”).The quarterly minimum quantity will be provided 30 days prior to the initiation of this Agreement and 30 days prior to the beginning of each successive quarter. 3. Novamerican will signal Supplier on a weekly basis the quantity and type of Coils used each week (“Weekly Usage”).Novamerican agrees to purchase on a weekly basis Coils based on the Weekly Usage for the then-ending week (“Purchase Order”), for delivery 2 weeks (14 calendar days) after the date of the Purchase Order (“Delivery Date”). 2 b. Reliability/Predictability 1. Novamerican agrees that the quantity and type of Coils ordered by Purchase Order on a weekly basis will be reliable and predictable; that is, 98% of the weekly orders will be within the Upper Control Limit (“UCL”) and Lower Control Limit (“LCL”) of the Coil Consumption Control Chart for each Coil ordered.The initial Coil Consumption Control Chart for each Coil is attached hereto as Schedule D (for CSA G40.21 44W &50W), Schedule E (for A36) and Schedule B (for HSS tubing).Novamerican will provide Supplier with current Coil Consumption Control Charts on a weekly basis. 2. The Coil Consumption Control Chart for each Coil will reflect Novamerican’s historical weekly usage of the Coil. This information will be sufficient to fulfill Supplier’s planning needs on an 8 week and 5 week basis. 3. Novamerican agrees to accept delivery of all ordered Coils on the Delivery Date. 4.SUPPLIER COMMITMENT a. Supplier agrees to deliver the purchased Coils on the Delivery Date and that such delivery time will be reliable. b. Supplier Reliability Requirements to Novamerican 1. Novamerican will monitor, using statistical process control (“SPC”), Supplier’s performance reliability, including reliability of (a) quantity, type and quality of Coils delivered (measured against Coils ordered) and (b) delivery time (“Delivery Control Chart”).Novamerican will provide to Supplier the SPC charts on a weekly basis. 2. Novamerican requires the delivery of the Coils to be reliable; that is, 98% of the deliveries will be within the UCL and the LCL of the Delivery Control Chart. 5.PRICE The price for each Coil purchased will be the current published CRU price for the Coil on the Delivery Date as follows:The CRU published on or about the second Wednesday of the month, will be the purchase price for a Coil effective beginning on the Friday after the publication of the CRU and will remain the effective purchase price until the Friday subsequent to the publication of the CRU in the following month.(As an example, the CRU price published on or about September 10, 2008 will be the price for Coils delivered September 12, 2008 through October 9, 2008.Similarly, the CRU price published on or about October 8, 2008 will be the price for Coils delivered October 10, 2008 through November 13, 2008).All purchases are in Canadian dollars, and the noon exchange rate for Canadian dollars in relation to US dollars, as published by the Bank of Canada, in effect on the date the CRU price is published shall be used.(As an example, the noon exchange rate as published by the Bank of Canada on September 10th would be used to calculate the effective Canadian dollar price for Delivery Dates occurring 3 September12th through
